1615 Poydras St. ▪ New Orleans, LA70112 Financial Contact: Media Contact: David P. Joint William L. Collier (504) 582-4203 (504) 582-1750 McMoRan Exploration Co. Reports First-Quarter 2008 Results HIGHLIGHTS § First-quarter 2008 net income of $32.0 million, $0.46 per fully diluted share, compared with a net loss of $14.9 million, $0.53 per share, in the first quarter of 2007.First quarter 2008 results included a mark-to-market unrealized loss of $41.6 million, $0.49 per fully diluted share, on open oil and gas derivative contracts. § First-quarter 2008 production averaged 294 million cubic feet of natural gas equivalents per day (MMcfe/d) net to McMoRan, compared with first-quarter 2007 average production of 70 MMcfe/d and 295 MMcfe/d in the fourth quarter of 2007. § Continued positive results from the Flatrock field at South Marsh Island Block 212 in the OCS 310/Louisiana State Lease 340 area indicate a major discovery: o Flatrock No. 1 discovery well commenced production on January 28, 2008.Gross production currently approximates 50 MMcfe/d, 12 MMcfe/d net to McMoRan. o Flatrock No.2 encountered 8 pay sands totaling 289 net feet of pay confirmed by wireline logs in January 2008.Successful production test in April 2008 at a gross rate of 114 MMcfe/d, 21 MMcfe/d net to McMoRan.First production expected in mid-2008. o Flatrock No.3 encountered 3 pay sands totaling 126 net feet of pay confirmed by wireline logs in February 2008.The well has been sidetracked to 17,100 feet and has a proposed total depth of 18,800 feet. o Flatrock No. 4 well commenced drilling on April 9, 2008 and is currently drilling below 3,500 feet to proposed total depth of 18,500 feet. o Additional wells are being planned in the Flatrock area. § Mound Point East exploratory well on Louisiana State Lease 340 commenced drilling on March 31, 2008.Currently drilling below 7,800 feet to a proposed total depth of 18,050 feet. § The ultra-deep exploratory well at South Timbalier Block 168 was re-entered on March 18, 2008 and is currently drilling below 30,145 feet to evaluate potentially significant Miocene targets. § First-quarter 2008 operating cash flows totaled $172.8 million.Credit facility borrowings were reduced by $111 million during the first quarter of 2008 and totaled $163 million at March 31, 2008. § Completed privately negotiated transactions to induce conversion of approximately $32 million, including $7 million in April 2008, of 6% convertible senior notes into approximately 2.2 million shares of common stock. § Basic shares outstanding approximate 55.6 million and approximately 85.5 million shares assuming conversion of McMoRan’s mandatory convertible preferred stock, outstanding convertible notes and warrants. § Average daily production for 2008 expected to approximate 285 MMcfe/d net to McMoRan, including 285 MMcfe/d in second quarter of 2008.Potential to increase production with further success at Flatrock and other exploration prospects. § Continuing active drilling program on 150,000 gross acreage position on OCS 310/Louisiana State Lease 340 area, including additional wells at Flatrock in 2008. § Capital expenditures for 2008 estimated to approximate $250 million. 1 NEW ORLEANS, LA, April 17, 2008 – McMoRan Exploration Co. (NYSE: MMR) today reported net income applicable to common stock of $32.0 million, $0.46 per fully diluted share, for the first quarter of 2008 compared with a net loss applicable to common stock of $14.9 million, $0.53 per share, for the first quarter of 2007.McMoRan's net income from its continuing operations for the first quarter of 2008 totaled $37.2 million, including a loss of $41.6 million, $0.49 per fully diluted share, for non cash mark-to-market charges on McMoRan’s open oil and gas derivative contracts.During the first quarter of 2007, McMoRan’s net loss from continuing operations totaled $16.8 million, including $9.8 million of exploration expense and $2.7 million of start-up costs associated with the Main Pass Energy Hub™ (MPEH™). SUMMARY FINANCIAL TABLE* First Quarter 2008 2007 (In Thousands, Except Per Share Amounts) Revenues $ 295,476 $ 51,697 Operating income (loss) 55,825 (a) (11,923 ) Operating cash flow 172,816 8,478 Net income (loss) from continuing operations 37,231 (a) (16,829 ) Net income (loss) from discontinued operations (856 ) 2,331 Net income (loss) applicable to common stock(b) 32,009 (a) (14,903 ) Diluted net income (loss) per share: Continuing operations $0.47 (a) $(0.61 ) Discontinued operations (0.01 ) 0.08 Applicable to common stock(b) 0.46 (a) (0.53 ) Diluted average common shares outstanding(c) 85,154 (d) 28,358 a. Includes McMoRan’s loss on its oil and gas derivative contracts totaling $45.2 million, $0.53 per share, reflecting $41.6 million, $0.49 per share, of mark-to-market accounting adjustments on open contracts and $3.6 million, $0.04 per share, in losses realized on settled contracts during the first quarter of 2008. b. After preferred dividends. c. See Note c on page I. d. Assumes full conversion of McMoRan’s 6% Convertible Senior Notes, 5¼% Convertible Senior Notes, 6.75% Mandatory Convertible Preferred Stock, and the dilutive effect of outstanding stock options and warrants into 31.2 million shares. * If any in-progress well or unproved property is determined to be non-productive prior to the filing of McMoRan’s first-quarter 2008 Form 10-Q, the related costs incurred through March 31, 2008 would be charged to exploration expense in the first quarter 2008 financial statements.McMoRan’s investment in its five in-progress or unevaluated wells totaled $70.6 million at March 31, 2008. James R. Moffett and Richard C. Adkerson, Co-Chairmen of McMoRan, said, “Our first quarter 2008 results reflect strong performance from our producing properties and continued positive drilling results in the Flatrock field.Strong cash flows are enabling us to invest aggressively in our future growth, including commencing drilling at the potentially significant ultra-deep South Timbalier Block 168 No. 1 well, and to strengthen our balance sheet through debt reductions.We are pleased with the results of our deep drilling activities and look forward to advancing this program to build values for shareholders.The theme of our annual report ‘Preparation Meets Opportunity’ reflects our view that we are well-positioned to take advantage of our lease position and significant inventory of high potential prospects.” 2 EXPLORATION ACTIVITIES Since 2004, McMoRan has participated in 17 discoveries on 32 prospects drilled and evaluated, including the Flatrock discovery in the third quarter of 2007.Five additional prospects are either in progress or not fully evaluated. Following the initial discovery at Flatrock on South Marsh Island Block 212 in the OCS 310/Louisiana State Lease 340 area in approximately 10 feet of water, McMoRan continues to pursue opportunities in the area aggressively.Recent results include the commencement of production at Flatrock No. 1 (location “A”) on January 28, 2008, successful delineation wells at Flatrock No. 2 and No. 3 (location “B” and “D”) and a production test of the Flatrock No. 2 well at a gross rate of 114 MMcfe/d.Production can be brought on line quickly using the Tiger Shoal facilities in the immediate area. The
